Citation Nr: 0304612	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disability, and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The RO found that new and material evidence had been 
submitted to reopen this claim and then denied the claim on 
the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above. 

In a rating decision dated in August 2002, the RO granted an 
effective date in May 2000 for service connection for 
tinnitus with a 10 percent rating, granted service connection 
for left knee disability with a 10 percent rating and 
confirmed and continued a 50 percent rating for post-
traumatic stress disorder (formerly rated as anxiety 
disorder).  The RO notified the veteran of its decision and 
his appellate rights.  There is no indication that the 
veteran has to date disagreed with any of those decisions, 
and none of those issues are before the Board.   See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. 
§ 7105, a notice of disagreement initiates appellate review 
in the VA administrative adjudication process).  

On review of the record, the Board notes that the veteran's 
representative, in a statement dated in December 2002, raised 
the issue of entitlement to service connection for right knee 
disability secondary to the veteran's service-connected left 
knee disability.  The question of service connection on a 
secondary basis is not inextricably intertwined with the 
issue before the Board, service connection on a direct basis, 
and therefore the Board refers this issue to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a December 1972 decision, the Board denied service 
connection for a right knee condition on the basis that a 
right knee injury was not shown in service and a post-service 
VA examination did not demonstrate a right knee disability.  

2.  Evidence submitted since the Board's December 1972 
decision bears directly and substantially upon the specific 
matter under consideration; is not merely cumulative of 
previously submitted evidence; and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran was diagnosed as having a benign-appearing 
right anterior knee mass and right medial meniscus tear in 
March 2000 and is currently status post right medial 
meniscectomy with degenerative joint disease.  

4.  The veteran's service medical records do not show 
treatment for or diagnosis of a chronic right knee disorder.  

5.  The veteran's right knee disability was not diagnosed 
until many years after his discharge from active service and 
is not shown to be the result of his service.  


CONCLUSIONS OF LAW

1.  The December 1972 Board decision that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).  

2.  Evidence submitted since the Board's December 1972 
decision is new and material, and the veteran's claim of 
entitlement to service connection for right knee disability 
is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 20.1100 (2002).  

3.  The veteran's current right knee disability was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for right knee disability.  As indicated 
earlier, the Board in a December 1972 decision denied that 
claim.  

The veteran contends that his right knee was injured in 
service, that his right knee has bothered him off and on ever 
since that injury and that his current right knee disability 
is the result of the in-service injury.  

In the interest of clarity, the Board will first review the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The Board will then analyze the issue on 
appeal and render a decision.  

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  The legislation 
expanded the duty of VA to notify the appellant and the 
representative and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board notes that a precedent 
opinion of VA's General Counsel, VAOPGCPREC 11-00, appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  For purposes of this 
decision, the Board will assume that the VCAA is applicable 
to claims or appeals pending on the date of enactment of the 
VCAA.  

Pertinent to the issue currently on appeal, however, the VCAA 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In addition, amendments to 38 C.F.R. § 3.156(a), revising the 
definition of new and material evidence, apply only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(2001).  Because the veteran filed his current claim before 
August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156(a) are for application in this case.  

The Board has carefully considered the record and is of the 
opinion that the pertinent provisions of the VCAA have been 
satisfied.  

Duty to Notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002) (a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).  

The Board notes that the Court has held that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, in a November 2001 letter, the RO notified the 
veteran of what is involved in reviewing a claim that was not 
previously service connected and notified him that to 
establish service connection, the evidence must show an 
injury or disease in service, a current disability and a 
relationship between the current disability and an injury, 
disease or event in service.  In a letter dated in December 
2001, the RO explained that to reopen his previously denied 
claim for service connection for a right knee condition he 
needed to submit new and material evidence.  The RO notified 
the veteran that it was his responsibility to submit new 
evidence showing that his right knee condition happened 
during service.  The RO explained that a diagnosis made 
within one year of the date of his discharge from service 
might satisfy the requirement.  The RO informed the veteran 
that it would obtain VA treatment records if he let the RO 
know when and where he was treated.  In its June 2002 
statement of the case, the RO notified the veteran that 
evidence of current right knee disability he had submitted 
was new and material to reopen his claim.  In the same 
document, the RO notified the veteran that to establish his 
service connection claim he must submit evidence showing that 
his right knee problems began in or were aggravated by 
service as well as evidence showing a connection or 
relationship between his current right knee disability and 
military service.  

In view of the foregoing, the Board finds that VA has 
fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material and of the 
evidence needed to substantiate his service connection claim.  

Duty to Assist

After a previously denied service connection claim has been 
reopened, VA has a duty to make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board is satisfied that all relevant facts have been properly 
developed pursuant to VA's statutory duty to assist the 
veteran in the development of his claim.  

The veteran's service medical records were obtained in 
conjunction with his original claim, and there has been no 
indication from the veteran that he has received VA treatment 
for his right knee at any time since service.  The RO 
requested and obtained clinical records from private health 
care providers identified by the veteran, and he has also 
provided such records.  The Board has determined that no 
further development, such as a new medical examination or 
medical opinion is necessary, within the meaning of 38 C.F.R. 
§ 3.159(c)(4), to decide the claim.  Although the record now 
contains medical evidence of a current diagnosed right knee 
disability, there is nothing other than the veteran's 
uncorroborated statements to establish that he suffered a 
right knee injury in service.  Without evidence that 
establishes that the veteran suffered an event, injury or 
disease in service, a current medical examination or opinion 
as to the etiology of the veteran's current right knee 
disability could not serve to substantiate his claim.  Any 
current examination, more than thirty years after service, 
would necessarily rely on history reported by the veteran.  
It is the Board's opinion that such unverified history would 
be self-serving and unreliable and that a current medical 
examination or opinion could not reliably establish a 
relationship between any current right knee disability and 
the veteran's military service.  See Reonal v. Brown, 5 Vet. 
l App. 458, 460 (1993) (a medical diagnosis is only as 
credible as the history on which it is based); see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (a medical diagnosis 
"can be no better than the facts alleged by the 
appellant").  

The Board accordingly finds that further development of this 
issue in order to obtain an examination or medical opinion is 
not warranted.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (holding that VA has no duty to conduct a 'fishing 
expedition' to determine if there might be some unspecified 
information that could possibly support a claim).  

Analysis

New and material evidence

In its decision dated in December 1972 the Board denied 
service connection for a right knee condition, finding that 
the evidence did not show a right knee injury in service or a 
right knee disability after service.  Except on the 
presentation of new and material evidence, when the Board 
disallows a claim, the claim may not thereafter be reopened 
and allowed, and a claim based upon the same factual basis 
may not be reconsidered.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 20.1100.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board notes that during the pendency of this claim the 
standard for new and material evidence has been amended as 
presented at 38 C.F.R. § 3.156(a) (2002).  That amendment 
applies only to claims to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001).  Because 
this claim was received before that date, the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above and published at 38 C.F.R. § 3.156(a) (2001).  

At the time of the December 1972 Board decision, the 
veteran's service medical records and the report of a 
November 1971 VA examination were of record.  Since then the 
veteran has submitted copies of some of his service medical 
records and some private medical records.  Based on 
information provided by the veteran, additional private 
medical records have been obtained.  All of the added medical 
records are dated in the 1980s or later.  The added evidence 
is therefore new in that it was not previously of record.  To 
be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  

The Board concludes that the veteran has submitted material 
evidence.  The additional evidence shows treatment and 
diagnosis of a current right knee disability in conjunction 
with a history reported by the veteran of right knee symptoms 
since an injury in service.  The new evidence establishes the 
presence of a right knee disability, the absence of which was 
part of the basis of the prior denial of the claim, and it at 
least "contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's right 
knee disability, to include the issue of whether he, in fact, 
has a current right knee disability.  The Board finds, 
therefore, that the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim and concludes that the claim 
is reopened.  

Merits of the claim

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
38 C.F.R. § 3.303(a).  When a disease is first diagnosed 
after service, service connection may still be granted for 
that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, there is 
evidence of continuity of symptomatology.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases, including arthritis, manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  
Presumptive service connection can be granted for arthritis 
if manifested to a compensable degree within one year of 
service.  Treatment records dated in 2000 show that the 
veteran has been diagnosed as having right knee degenerative 
joint disease, which is an arthritic process.  There is, 
however, no indication that any arthritis of the right knee 
was manifested in the first post-service year.  In this 
regard VA X-rays of the right knee were normal in November 
1971, which was a year after the veteran's discharge from 
service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The veteran contends that he sustained a twisting injury to 
his right knee in service when a helicopter ran over his 
right foot.  He reports that he was thrown to the ground and 
that his right leg and knee were twisted.  He has stated that 
he has had right knee pain off and on since that time.  The 
veteran's service medical records do document that in May 
1969 his right foot was run over by a ground-handling wheel 
on a helicopter, and X-rays of the right foot and ankle 
showed fracture of the right 5th metatarsal.  There is, 
however, no indication in the service medical records that 
the right knee was injured at that time.  The service medical 
records include no complaints concerning the right knee at 
any time, including in the remaining 18 months of service 
following the right foot injury.  At the veteran's separation 
examination in August 1970, he answered yes to the question 
of whether he had ever had, or now had, a "trick" or locked 
knee.  The physician commented that the veteran reported a 
trick knee 3 years earlier.  There is no indication in the 
record as to whether reference was being made to the right or 
left knee.  On clinical examination, the physician evaluated 
the veteran's lower extremities as normal.  Therefore, onset 
of right knee disability in service is not factually shown.  

At a VA examination in November 1971, the veteran reported 
that his right knee sort of hurt when he walked, but that he 
had no pain at rest.  He reported injuring his right knee 3 
months after his right foot was run over.  Clinical 
examination revealed no abnormality or deficiency of the 
right knee, and on X-ray examination bone and joint 
structures of the right knee were within normal limits, and 
the soft tissues were unremarkable.  Examination of his 
musculo-skeletal system was described as normal without 
exception.  He had full range of right knee motion.  The 
diagnosis included right knee injury in 1969, no residuals at 
this time.  Records received in conjunction with the claim 
include clinical records dated in the 1980s, but they do not 
mention the veteran's right knee.  The post-service evidence 
does not show right knee complaints until January 2000, when 
the veteran was seen at Casa Blanca Clinic.  At that time he 
stated that he had trauma to this right foot in service and 
that he broke his ankle and his right knee was twisted inward 
secondary to some trauma from a helicopter.  He said that 
since then his right knee had been hurting him.  He reported 
that he had had X-rays some years earlier but that they did 
not show anything significant.  He said that over the course 
of years he noticed the pain to be worsening in character.  
X-rays of the knees in January 2000 showed no fracture, 
blastic or lytic change.  

When he saw an orthopedist at Casa Blanca Clinic in March 
2000, the veteran gave a history of a twisting injury of his 
right knee when a helicopter ran over his foot, and he 
reported a history of chronic knee pain off and on since 
then.  The veteran stated that in December 1999 there had 
been a significant increase in right knee pain to the point 
that the knee hurt all the time.  After clinical examination 
and an MRI, the assessment was benign appearing right 
anterior knee mass and right medial meniscal tear.  In May 
2000, the orthopedist performed a right knee arthroscopy with 
debridement of the medial meniscus.  Records from Desert 
Diagnostic Center dated from September 2000 to January 2001 
show that the veteran was seen with complaints of right knee 
pain and swelling.  He was noted to be status post 
menisectomy.  The clinical assessment included right knee 
pain and degenerative joint disease.  No contemporaneous 
X-ray reports are on file.  

Review of the record shows that although treating physicians 
have recorded the history reported by the veteran of a right 
knee injury in service, they have not offered opinions as to 
the etiology of the veteran's current right knee disability.  
As explained earlier, further development in this regard is 
not warranted because there is simply no evidence right knee 
injury in service, other than the veteran's uncorroborated 
statements.  With respect to his credibility as to having 
injured his right knee in service, the Board notes that when 
he filed his original claim in December 1970, within a month 
after separation from service, the veteran reported that he 
received treatment for his right knee in February 1969, but 
there is no confirmation of this in his service medical 
records.  At his November 1971 VA examination, the veteran 
gave a history of injuring his right knee while attempting to 
climb into a helicopter; he said this happened about 3 months 
after his right foot was run over by the tire of a 
helicopter.  There is, however, no confirmation of this in 
the record.  In a statement dated in August 1972 and since 
then, the veteran has maintained that he was thrown to the 
ground and twisted his right knee when a helicopter ran over 
his right foot in May 1969.  As was noted earlier, service 
medical records indicate that the veteran's right foot was 
run over by a ground-handling wheel on a helicopter in May 
1969.  They show fracture of the right 5th metatarsal in the 
foot, but do not show that it resulted in fracture of the 
right ankle as the veteran reported to his private physician 
in January 2000.  Because of the inconsistencies in the 
veteran's statements and the lack of any corroborating 
evidence, the Board gives the veteran's assertions less 
weight than the service medical records, which at no time 
show complaint, finding or diagnosis of any kind concerning 
the right knee, let alone the report of any sort of injury of 
the right knee.  At separation he reported a "trick or 
locked" knee 3 years earlier, but there was no reference to 
a right knee injury and evaluation was normal.

In sum, the only evidence in support of the veteran's claim 
is his assertion of a right knee injury in service, his 
report of continuing knee pain since then and his contention 
that his current right knee disability is related to service.  
The veteran's own statements cannot, however, be used to 
establish either an in-service injury or a medical nexus 
between military service and his currently claimed 
disability.  In this regard, it is now well established that 
the veteran, as a layperson, is not qualified to render 
medical opinions regarding diagnoses or etiology of medical 
disorders, and his opinion is entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In regard to his 
complaints of right knee pain since service, these complaints 
are not corroborated by any objective evidence of actual knee 
problems.  His right knee was normal at the time of his 
separation from service and on VA examination one year later 
his complaints were noted, but no actual knee pathology was 
identified.  His knee was found to be normal.  The examiner 
accepted his history of a right knee injury in service, which 
is not substantiated by the service medical records, but went 
on to find no residuals of the claimed knee injury.  The 
medical records from the 1980's are negative for any 
complaints of right knee problems.  Medical records from 2000 
now show right knee pathology and while the veteran relates 
his knee disorder to service the Board finds that these 
assertions are not supported by any competent evidence of 
record.  There is nothing to relate his current knee 
disorder, first shown almost 30 years after service, to an 
event of service origin. 

For the above reasons, the Board finds that the veteran does 
not have a current right knee disability that is the result 
of his claimed right knee injury during service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for a 
right knee disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2002).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that his current right knee disability is related to service.  
There is not an approximate balance of evidence.  The 
evidence not favorable to the claim, that is, the absence of 
any corroboration of a right knee injury in service and the 
absence of any medical evidence of the presence of a right 
knee disorder during or for nearly 30 years after service, is 
of more probative value and outweighs the favorable evidence, 
which consists wholly of the veteran's own statements.  For 
the reasons stated, the Board finds, as fact, that the 
veteran does not have a current right knee disability as a 
result of his military service.  The Board again notes that 
the veteran's claim that his right knee disability is related 
to his service-connected left knee is being referred to the 
RO for appropriate action.


ORDER

As new and material evidence has been received, the claim for 
service connection for right knee disability is reopened.  
However, service connection for right knee disability remains 
denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

